NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  GEORGETOWN RAIL EQUIPMENT COMPANY,
            Plaintiff-Appellee

                          v.

                   HOLLAND L.P.,
                 Defendant-Appellant
                ______________________

                      2016-2297
                ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 6:13-cv-00366-RWS,
Judge Robert Schroeder III.
                ______________________

             ORDER TO SHOW CAUSE
                ______________________

  Before REYNA, SCHALL, and WALLACH, Circuit Judges.
2                GEORGETOWN RAIL EQUIP. CO.   v. HOLLAND L.P.



PER CURIAM.
     Because the record in this case contains extensive
material marked as confidential, the court has issued its
opinion dated August 1, 2017 under seal. The court does
not believe, however, that the opinion contains confiden-
tial material.
    The parties are hereby ordered to show cause, by
means of a single joint response coordinated among the
parties, why the opinion should not be unsealed. The
response to this order must specify which words, if any,
are proposed to be redacted, and must specifically state
the cause for each such requested redaction. If the parties
propose redactions, the response to this order must also
propose specific words to replace each of the proposed
redactions in an unsealed opinion. The joint response
shall be filed no later than August 15, 2017.


                                 FOR THE COURT

    August 1, 2017                /s/ Peter R. Marksteiner
        Date                      Peter R. Marksteiner
                                  Clerk of Court